Por los motivos consignados en las opiniones emitidas en el día de hoy en los casos Núms. 7833 y 7834, Luis Miray, peticionario y apelante, v. Eulogio Mercado, Alcaide de la Cárcel Municipal de Vieques, Puerto Rico, demandado y apelado (ante pág. 127), y Antólino Vélez, peticionario y apelante, v. Eulogio Mercado, Alcaide de la Cárcel Municipal de Vieques, Puerto Rico, demandado y apelado (ante, pág. 129), se revoca la resolución apelada que dictó Jesús A. González como Juez en Comisión de la Corte de Distrito'de Humacao, con fecha Io. de otubre, 1937, y se devuelve el recurso a la referida corte de distrito para ulteriores procedimientos no inconsistentes coií dichas opiniones.
Igual resolución que en el caso anterior recayó en los recursos que a continuación se expresan:
Núms. 7837, 7838, 7839, 7840, 7841, 7842, 7843, 7844, 7845, 7846, 7847, 7848, 7849, 7850 y 7851.